Exhibit 10.2

TRANSITION AND SEPARATION AGREEMENT

This Transition and Separation Agreement (the “Agreement”) is entered into this
4th day of August, 2014 by and between Walgreen Co. (the “Company”) and Wade D.
Miquelon (“Executive”).

WHEREAS, Executive currently serves the Company as its Executive Vice
President—Chief Financial Officer and President, International; and

WHEREAS, the Company and Executive desire to set forth herein their mutual
agreement with respect to all matters relating to Executive’s cessation of
employment by the Company.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and Executive agree as follows:

1. Separation. Executive shall separate from his position as Executive Vice
President—Chief Financial Officer and President, International, as well as any
and all other officer, director and committee positions with the Company and its
subsidiaries effective as of August 4, 2014 (the “Transition Date”), and
thereafter shall transition into, and continue employment with the Company, in a
non-executive position, until December 1, 2014 (the “Termination Date”), at
which time his employment with the Company and its subsidiaries shall terminate.
During the period beginning on the Transition Date and ending on the Termination
Date, Executive shall report to the Chief Executive Officer of the Company and
shall assist with such transitional duties and responsibilities as the Company
shall request from time to time, including in connection with investor
relations, transactions and other matters commensurate with his position and
experience that arise from time to time. Executive’s services after the
Transition Date shall be at the time and location as requested by the Company
and shall not exceed 20% of the average level of services performed by Executive
over the 36-month period ending on the Transition Date. Subject to the foregoing
limitation on services, Executive shall be available to the Company as needed
through the Termination Date and will be subject to the same standards of
conduct and performance applicable to all officers and employees of the Company.
During the period of Executive’s continued employment until the Termination
Date, Executive shall continue to receive the salary and benefits that he is
receiving immediately prior to the Transition Date. The Company may, in its sole
discretion, accelerate the Termination Date for any reason, in which case
(i) Executive’s salary and benefits payable pursuant to this Section 1 shall
cease and (ii) if the Company accelerates the Termination Date for a reason
other than Cause, as defined in the Company’s Executive Severance and Change in
Control Plan (the “Severance Plan”), Executive shall continue to be entitled to
the severance benefits set forth in Section 3 below. If the Company accelerates
the Termination Date for Cause or if Executive resigns from his employment prior
to the Termination Date, Executive shall not be entitled to the severance
benefits set forth in Section 3 below.



--------------------------------------------------------------------------------

2. Accrued Obligations and Post-Termination Benefits. As soon as
administratively practicable after the Termination Date, Executive shall receive
any portion of Executive’s base salary that is accrued but unpaid as of the
Termination Date, other than amounts that he has elected to defer, any accrued
but unpaid vacation pay, any unreimbursed expenses for which proper
documentation is provided, and any other vested amounts and benefits that are to
be paid or provided to Executive by the Company under the Company’s benefit
plans (other than under the Severance Plan (which benefits shall be payable
pursuant to Section 3 hereof) and other than any deferred compensation that is
subject to (and not otherwise exempt from) the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”)), but which have not
yet been paid or provided (as applicable). In addition, the Company shall
provide for post-termination of employment nonqualified deferred compensation
benefits and employee welfare benefits, other than severance benefits, pursuant
to the terms of the respective plans and policies under which such
post-termination of employment benefits and welfare benefits, if any, are
provided, except as provided in Section 3(c) below.

3. Severance Benefits. In consideration for (i) Executive’s General Release of
claims, in accordance with Section 6 below, (ii) Executive’s agreement to comply
with the Restrictive Covenants referenced in Section 7 below and
(iii) Executive’s compliance with his duties and responsibilities pursuant to
Section 1 above and his other obligations pursuant to the terms of this
Agreement, the Company shall pay to Executive the following amounts:

(a) a cash severance benefit in the gross amount of $3,200,000, which shall be
paid as follows, with each monthly payment being made on the Company’s regularly
scheduled pay date for such month:

 

Time of Payment

   Amount  

January 2015

   $ 1,453,333.31   

June 2015

   $ 13,333.40   

July 2015

   $ 133,333.33   

August 2015

   $ 133,333.33   

September 2015

   $ 133,333.33   

October 2015

   $ 133,333.33   

November 2015

   $ 133,333.33   

December 2015

   $ 133,333.33   

January 2016

   $ 133,333.33   

February 2016

   $ 133,333.33   

March 2016

   $ 133,333.33   

April 2016

   $ 133,333.33   

May 2016

   $ 133,333.33   

June 2016

   $ 133,333.33   

July 2016

   $ 133,333.33   

Total

   $ 3,200,000   



--------------------------------------------------------------------------------

(b) a cash payment in the gross amount of $1,185,000, which in part represents
Executive’s prorated 2015 target annual performance bonus, payable on the
regular December 2014 monthly salaried payroll date; provided that Executive
shall be entitled to such payment only if the Chief Executive Officer of the
Company determines that Executive has performed his duties and responsibilities
consistently with the Company’s leadership competency model and cultural values,
and in the best interests of the Company.

(c) If Executive timely elects post-termination continuation coverage under
Section 4980 of the Code (“COBRA”) with respect to medical, vision, prescription
and/or dental coverage, then the Company shall reimburse Executive (or pay the
provider directly) for the premiums for such COBRA coverage for Executive and
his eligible dependents for the period of such COBRA coverage to the extent such
premiums exceed the premiums payable for similar employer-provided coverage by
active employees. There shall be no reimbursement (or direct payment) of such
premiums by the Company for any COBRA coverage after the 24-month anniversary of
the Termination Date. Notwithstanding the foregoing, such reimbursement (or
direct payment) shall cease if Executive becomes eligible for medical, vision,
prescription or dental coverage, respectively, from a subsequent employer, or
for Medicare.

(d) All outstanding awards held by Executive that are settled in or measured by
reference to the common stock of the Company (“Equity Awards”) shall terminate
as of the Termination Date, except as follows:

 

  (i) Executive’s outstanding stock option granted on November 1, 2012 shall
become vested and exercisable on the Termination Date with respect to 69,160
shares of Company common stock and shall remain exercisable for a period of 90
days after the Termination Date, and the remainder of such option shall be
forfeited as of the Termination Date.

 

  (ii) Executive’s outstanding stock option granted on November 1, 2013 shall
become vested and exercisable on the Termination Date with respect to 29,487
shares of Company common stock and shall remain exercisable for a period of 90
days after the Termination Date, and the remainder of such option shall be
forfeited as of the Termination Date.



--------------------------------------------------------------------------------

  (iii) Executive’s outstanding time-vested restricted stock units granted on
August 15, 2011 shall become vested on the Termination Date with respect to
4,709 shares of Company common stock and the remainder of such award shall be
forfeited as of the Termination Date.

 

  (iv) Executive’s outstanding time-vested restricted stock units granted on
November 1, 2012 shall become vested on the Termination Date with respect to
13,379 shares of Company common stock and the remainder of such award shall be
forfeited as of the Termination Date.

 

  (v) Executive’s outstanding time-vested restricted stock units granted on
November 1, 2013 shall become vested on the Termination Date with respect to
5,006 shares of Company common stock and the remainder of such award shall be
forfeited as of the Termination Date.

 

  (vi) Executive’s outstanding performance share award granted on November 1,
2012 shall become vested on the Termination Date with respect to 6,745 shares of
Company common stock and the remainder of such award shall be forfeited as of
the Termination Date.

 

  (vii) Executive’s outstanding performance share award granted on November 1,
2013 shall become vested on the Termination Date with respect to 6,599 shares of
Company common stock and the remainder of such award shall be forfeited as of
the Termination Date.

(e) Executive’s rights under this Agreement supersede and are in full
satisfaction of any rights Executive may have had under the Severance Plan, and
all of Executive’s rights under the Severance Plan are hereby terminated;
provided, however, that if a Change in Control, as defined in the Severance
Plan, occurs prior to the Termination Date, then in lieu of the benefits
described in Sections 3(a), 3(b) and 3(c) of the Agreement, but subject to all
other terms and conditions of this Agreement, Executive shall receive severance
benefits pursuant to the terms of Article V of the Severance Plan, as in effect
on the Termination Date for the benefit of Executive Vice Presidents of the
Company. In addition, Executive’s rights under this Agreement supersede and are
in full satisfaction of any rights Executive may have had under the Company’s
2013 Omnibus Incentive Plan, as amended as of January 8, 2014, the Company’s
Executive Stock Option Plan and the Company’s Long-Term Performance Incentive
Plan (the “Equity Plans”), or the award agreements thereunder; provided,
however, that if a Change in Control, as defined in the applicable Equity Plan,
occurs prior to the Termination Date, Executive’s outstanding awards under the
Equity Plans shall become vested in accordance with the terms of the applicable
Equity Plan and award agreement.

(f) All incentive compensation paid to Executive pursuant to this Agreement or
otherwise in connection with Executive’s employment with the Company shall be
subject to forfeiture, recovery by Company or other action pursuant to any
clawback or recoupment policy which the Company may adopt from time to time to
the extent the Board of Directors of the Company determines in good faith that
the adoption and maintenance of such policy is necessary to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules
and regulations thereunder, or is otherwise required by the laws of the United
States.



--------------------------------------------------------------------------------

4. Tax Withholding. The Company shall deduct from the amounts payable to
Executive pursuant to this Agreement the amount of all required federal, state
and local taxes required to be withheld pursuant to applicable law.

5. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. The payments to Executive pursuant to this Agreement are also
intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4), and for this purpose each payment shall constitute a
“separately identified” amount within the meaning of Treasury Regulation
§1.409A-2(b)(2). In the event the terms of this Agreement would subject
Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Executive shall cooperate diligently to amend the
terms of this Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event shall the Company be responsible for any 409A
Penalties that arise in connection with any amounts payable under this
Agreement. To the extent any amounts under this Agreement are payable by
reference to Executive’s “termination of employment,” such term shall be deemed
to refer to Executive’s “separation from service,” within the meaning of
Section 409A of the Code. Notwithstanding any other provision in this Agreement,
if Executive is a “specified employee,” as defined in Section 409A of the Code,
as of the date of Executive’s separation from service, then to the extent any
amount payable to the Executive (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, (ii) is
payable upon the Executive’s separation from service and (iii) under the terms
of this Agreement would be payable prior to the six-month anniversary of the
Executive’s separation from service, such payment shall be delayed until the
earlier to occur of (a) the first business day following the six-month
anniversary of the separation from service and (b) the date of Executive’s
death. Any reimbursement or advancement payable to Executive pursuant to this
Agreement or otherwise shall be conditioned on the submission by Executive of
all expense reports reasonably required by the Company under any applicable
expense reimbursement policy, and shall be paid to the Executive within 30 days
following receipt of such expense reports, but in no event later than the last
day of the calendar year following the calendar year in which Executive incurred
the reimbursable expense. Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other calendar year. The right to any reimbursement or in-kind benefit
pursuant to this Agreement or otherwise shall not be subject to liquidation or
exchange for any other benefit.

6. General Release. As a condition to Executive’s receipt and retention of the
consideration described in Section 3 above, he shall (a) execute the General
Release and Waiver attached hereto as Exhibit A hereto (the “General Release”)
not later than 21 days after the date of this Agreement, and not revoke the
General Release within the revocation period set forth in the General Release,
and (b) execute the affirmation of the General Release attached hereto as
Exhibit B hereto (the “Affirmation”) not later than 21 days after the
Termination Date, and not revoke the Affirmation within the revocation period
set forth in the Affirmation.



--------------------------------------------------------------------------------

7. Restrictive Covenants. Executive agrees that the terms of the various
non-competition, non-solicitation and confidentiality agreements entered into in
connection with the Equity Awards granted to Executive under the Equity Plans
(the “Restrictive Covenants”) are valid and enforceable. With respect to such
Restrictive Covenants, the Company and Executive acknowledge and agree that the
businesses that shall be considered “Competing Business Lines,” as defined
therein, shall be limited to the entities set forth on a list provided by the
Company to Employee concurrently with this Agreement. The Company shall have the
right to discontinue all amounts payable under this Agreement, to recover all
payments made under this Agreement from the date of any breach by Executive, and
to obtain injunctive relief should Executive breach any of the Restrictive
Covenants.

8. Non-disparagement. Executive shall not, directly or indirectly, disclose,
communicate, or publish in any format any libelous, defamatory, or disparaging
information concerning the Company, its executives, officers, Board of
Directors, its subsidiaries, affiliates, employees, operations, technology,
proprietary or technical information, strategies or business whatsoever, or
cause others to disclose, communicate, or publish any disparaging information
concerning the same. The Company agrees that no member of its executive
management team, human resources department or investor relations department
shall, directly or indirectly, disclose, communicate, or publish in any format
any libelous, defamatory, or disparaging information concerning Executive, or
cause others to do so. Notwithstanding anything to the contrary in this
Section 8, nothing shall prohibit Executive or the Company from giving truthful
testimony or evidence to a governmental entity, or if properly subpoenaed or
otherwise required to do so under applicable law.

9. Company Property. As of the Transition Date, or such later date prior to the
Termination Date as shall be specified by the Company, Executive shall, to the
extent not previously returned or delivered: (a) return all equipment, records,
files, documents, data, programs or other materials and property in Executive’s
possession, custody or control which relates or belongs to the Company or any
one or more of its affiliates, including, without limitation, all, Confidential
Information (defined below), computer equipment, access codes, messaging
devices, credit cards, cell phones, keys and access cards; and (b) deliver all
original and copies of confidential information, electronic data, notes,
materials, records, plans, data or other documents, files or programs (whether
stored in paper form, computer form, digital form, electronically or otherwise,
on Company equipment or Executive’s personal equipment) that relate or refer in
any to (1) the Company or any one or more of its affiliates, its business or its
employees, or (2) the Company’s Confidential Information or similar information.
By signing this Agreement, Executive represents and warrants that Executive has
not retained and has or shall timely return and deliver all the items described
or referenced in subsections (a) or (b) above; and, that should Executive later
discover additional items described or referenced in subsections (a) or
(b) above, Executive shall promptly notify the Company and return/deliver such
items to the Company. Confidential Information means information (1) disclosed
to or known by Executive as a consequence of or through his employment with the
Company or one of its affiliates; and (2) which relates to any aspect of the
Company’s or an affiliate’s business, research, or development. “Confidential
Information” includes, but is not limited to, the Company’s or an affiliate’s
trade secrets, proprietary information, business plans, marketing plans,
financial information, employee performance, compensation and benefit
information, cost and pricing information, identity and information pertaining
to customers, suppliers and vendors,



--------------------------------------------------------------------------------

and their purchasing history with the Company, any business or technical
information, design, process, procedure, formula, improvement, or any portion or
phase thereof, that is owned by or has, at the time of termination, been used by
the Company, any information related to the development of products and
production processes, any information concerning proposed new products and
production processes, any information concerning marketing processes, market
feasibility studies, cost data, profit plans, capital plans and proposed or
existing marketing techniques or plans, financial information, including,
without limitation, information set forth in internal records, files and
ledgers, or incorporated in profit and loss statements, fiscal reports, business
plans or other financial or business reports, and information provided to the
Company or an affiliate by a third party under restrictions against disclosure
or use by the Company or others. Nothing in this Section shall be construed,
however, to require Executive to return to the Company any publicly available
information or other information Executive obtained by reason of his ownership
of Company stock or debt.

10. Cooperation. Executive agrees to cooperate with the Company in accordance
with this Section 10:

(a) Through the Termination Date, Executive hereby agrees to provide his full
cooperation, at the request of the Company, with the Company and its affiliates,
subsidiaries, directors, officers, agents, representatives, employees,
successors and assigns, in the transitioning of his job duties and
responsibilities.

(b) During the period ending on the third anniversary of the Termination Date,
Executive also agrees to be reasonably available to the Company or its
representatives to briefly discuss matters relating to the responsibilities he
held during his employment.

(c) At all times prior to, on or after the Termination Date, Executive shall
cooperate with any and all investigations or other legal, equitable or business
matters or proceedings which involve any matters for which Executive worked on
or had responsibility during his employment with the Company. This includes but
is not limited to testifying (and preparing to testify) as a witness in any
proceeding or otherwise providing information or reasonable assistance to the
Company in connection with any investigation, claim or suit, and cooperating
with the Company regarding any investigation, litigation, claims or other
disputed items involving the Company that relate to matters within the knowledge
or responsibility of Executive. Specifically, Executive agrees (i) to meet with
the Company’s representatives, its counsel or other designees at reasonable
times and places with respect to any items within the scope of this provision;
(ii) to provide truthful testimony regarding same to any court, agency or other
adjudicatory body; (iii) to provide the Company with immediate notice of contact
or subpoena by any non-governmental adverse party, and (iv) to not voluntarily
assist any such non-governmental adverse party or such non-governmental adverse
party’s representatives. Executive acknowledges and understands that his
obligations of cooperation under this Section 10(c) are not limited in time and
may include, but shall not be limited to, the need for or availability for
testimony. Executive shall receive no additional compensation for time spent
assisting the Company pursuant to this Section 10, but shall be reimbursed for
reasonable travel and other business expenses incurred by Executive at the
request of the Company.



--------------------------------------------------------------------------------

(d) The Company shall indemnify and hold harmless Executive from and against any
losses, claims, demands, costs, damages, liabilities, joint and several,
expenses of any nature (including attorney’s fees and disbursements), judgments,
fines, settlements, penalties and other expenses actually and reasonably
incurred by Executive in connection with any and all claims, demands, actions,
suits, or proceedings, civil, criminal, administrative or investigative, in
which Executive may be involved, or threatened to be involved, as a party or
otherwise, by reason of the fact that Executive was employed by the Company or
arising out of or incidental to the business of the Company, to the maximum
extent provided under the terms of the Company’s charter and by-laws or any
other applicable documentation, in accordance with the terms and conditions set
forth therein.

11. Consequences of Breach. Executive agrees that the benefits provided pursuant
to Section 3 of this Agreement are conditioned on his compliance with all of his
commitments set forth in this Agreement, the Restrictive Covenants and the
General Release. In the event of any breach of this Agreement, the Restrictive
Covenants or the General Release by Executive, the Company shall provide notice
of such breach to Executive to allow him an opportunity to cure such breach. In
the event Executive fails to cure such breach within five days after notice of
such breach, the Company shall be entitled to discontinue and recover all
benefits paid or otherwise payable to Executive pursuant to Section 3 of this
Agreement. In addition, Executive acknowledges that the provisions in the
Restrictive Covenants are necessary to enable the Company to maintain its
competitive position and any actual or threatened breach of the Restrictive
Covenants will result in irreparable and continuing damage to the Company for
which there will be no adequate remedy at law. In the event of any actual or
threatened breach of the Restrictive Covenants, the Company shall be entitled to
injunctive relief, including the right to a temporary restraining order, and
other relief, including damages, as may be proper along with the Company’s
attorney’s fees and court costs. The foregoing stipulated damages and remedies
of the Company are in addition to, and not to the exclusion of, any other
damages the Company may be able to prove.

12. Enforceability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect and such invalid or
unenforceable provision shall be reformulated by such court to preserve the
intent of the parties hereto.

13. Successors. This Agreement shall inure to the benefit of and be enforceable
by Executive and by Executive’s personal or legal representatives, executors and
administrators and by the Company and its successors and assigns. In the event
of the death of Executive while any amounts are payable to Executive hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to Executive’s estate.

14. Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given
by a party hereto when delivered personally or by overnight courier that
guarantees next day delivery or five days after deposit in the United States
mail, postage prepaid to the following address of the other party hereto (or to
such other address of such other party as shall be furnished in accordance
herewith) if to the Company, to Walgreen Co., 108 Wilmot Road, Deerfield, IL
60015, Attention: General Counsel, and if to Executive, to the last known
address of Executive in the records of the Company, which Executive may update
from time to time by way of the notice procedure set forth in this Section 14.



--------------------------------------------------------------------------------

15. Entire Agreement. Except as otherwise specifically provided herein, this
Agreement constitutes the entire agreement and understanding of the parties with
respect to the subject matter hereof and with respect to Executive’s employment
with the Company, contains all the covenants, promises, representations,
warranties, and agreements between the parties with respect to Executive’s
separation from the Company and its subsidiaries and all positions therewith,
and supersedes all prior employment or severance or other agreements between
Executive and the Company and its subsidiaries, whether written or oral, or any
of its predecessors or affiliates. Except as otherwise provided herein,
Executive acknowledges that no representation, inducement, promise, or
agreement, oral or written, has been made by either party, or by anyone acting
on behalf of either party, which is not embodied herein, and that no agreement,
statement, or promise relating to Executive’s separation from the Company and
its subsidiaries that is not contained in this Agreement shall be valid or
binding. Executive represents and acknowledges that in executing this Agreement,
he does not rely, and has not relied, upon any representation(s) by the Company
or its agents except as expressly contained in this Agreement. Any modification
of this Agreement will be effective only if it is in writing and signed by both
parties.

16. Waivers. No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall (i) be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time or (ii) preclude insistence upon strict compliance in the future.

17. Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of Illinois without giving effect to
any choice of law principles.

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original.

[Signature Page to Follow]



--------------------------------------------------------------------------------

WHEREFORE, the Company and Executive, by their signatures below, evidence their
agreement to the provisions stated above.

 

WALGREEN CO. By:  

/s/ Gregory D. Wasson

Date: August 4, 2014 EXECUTIVE

/s/ Wade D. Miquelon

Wade D. Miquelon Date: August 4, 2014



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AND WAIVER

1. I, Wade D. Miquelon, in consideration of and subject to the performance by
Walgreen Co. (together with its Affiliates, as defined in the Severance Plan,
the “Company Parties”), of its obligations under the Transition and Separation
Agreement, dated August 4, 2014 (the “Separation Agreement”), do hereby release
and forever discharge as of the date hereof the Company Parties and their
respective affiliates, subsidiaries and direct or indirect parent entities and
all present, former and future shareholders, directors, officers, agents,
representatives, employees, successors and assigns of the Company and/or its
respective affiliates, subsidiaries and direct or indirect parent entities
(collectively, the “Released Parties”) to the extent provided below (this
“General Release”). The Released Parties are intended to be third-party
beneficiaries of this General Release, and this General Release may be enforced
by each of them in accordance with the terms hereof in respect of the rights
granted to such Released Parties hereunder. Terms used herein but not otherwise
defined shall have the meanings given to them in the Separation Agreement.

2. I understand that any payments or benefits paid or granted to me under
Section 3 of the Separation Agreement represent, in part, consideration for
signing this General Release and are not salary, wages or benefits to which I
was already entitled. I understand and agree that I will not receive certain of
the payments and benefits specified in the Separation Agreement unless I execute
this General Release and do not revoke this General Release within the time
period permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
Affiliates.

3. Except as provided in Sections 5, 6, and 12 below and except for the
provisions of the Separation Agreement which expressly survive the termination
of my employment with the Company, I knowingly and voluntarily (for myself, my
heirs, executors, administrators and assigns) release and forever discharge the
Company and the other Released Parties from any and all claims, suits,
controversies, actions, causes of action, cross-claims, counter-claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present (through the date
that this General Release becomes effective and enforceable) and whether known
or unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, and which arise out of or are connected with my employment
with, or my separation or termination from, the Company, including, but not
limited to, any allegation, claim or violation, arising under: Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters (all of the foregoing collectively referred to herein as the “Claims”).

 

A-1



--------------------------------------------------------------------------------

4. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by Section 3 above.

5. I agree that this General Release does not waive or release any rights or
claims that I may have which arise after the date I execute this General
Release, including Claims under the Age Discrimination in Employment Act of
1967. I acknowledge and agree that my separation from employment with the
Company shall not serve as the basis for any claim or action (including, without
limitation, any claim under the Age Discrimination in Employment Act of 1967).

6. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claims, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
the Accrued Obligations, any severance benefits or other consideration to which
I am entitled under the Separation Agreement, (ii) any claim relating to
directors’ and officers’ liability insurance coverage or any right of
indemnification under the Company’s organizational documents or otherwise,
(iii) my rights as an equity or security holder in the Company or its
Affiliates, (iv) my rights under any equity awards that survive termination of
employment in accordance with the terms of the Separation Agreement; or (v) my
rights under any retirement plan that is “qualified” under Section 401(a) of the
Internal Revenue Code of 1986.

7. I hereby agree not to bring or participate in any class or collective action
against the Company and/or the other Released Parties that asserts, in whole or
in part, any claims that arose before I signed this General Release, whether or
not such claims (if brought by me individually) are released by this General
Release.

8. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver I would not have become entitled to
the benefits provided under the Separation Agreement. I further agree that in
the event I should bring a Claim seeking damages against the Company, or in the
event I should seek to recover against the Company in any Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims to the maximum extent permitted by law. I further agree
that I am not aware of any pending claim of the type described in Section 3
above as of the execution of this General Release.

 

A-2



--------------------------------------------------------------------------------

9. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
insurance regulatory organization or any governmental entity.

11. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in Section 3 above and which, if known or suspected at the time of entering into
this General Release, may have materially affected this General Release and my
decision to enter into it.

12. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the terms of the Separation Agreement after the date hereof.

13. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

14. BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

(a) I HAVE READ IT CAREFULLY; AND I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I
AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;

(b) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

(c) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

(d) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;

 

A-3



--------------------------------------------------------------------------------

(e) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

(f) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

(g) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:       DATED:      

/s/ Wade D. Miquelon

     

August 4, 2014

               Executive      

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

AFFIRMATION AND ADDITIONAL RELEASE

(“AFFIRMATION”)

By my signature below, I hereby re-execute and affirm the Transition and
Separation Agreement, originally signed by me on August 4, 2014 (the
“Agreement”), including, but not limited to, the General Release and Waiver of
claims attached as Exhibit A to the Agreement (the “General Release”). Further,
I hereby release and waive any and all claims described in the General Release
that exist or may exist on or prior to the date I sign this Affirmation
(including, without limitation, claims under the ADEA). I understand that I
(a) may not sign this Affirmation until on or after my Termination Date and
(b) must return a signed copy of this Affirmation to the Company within 21 days
after my Termination Date.

Executive, by Executive’s free and voluntary act of signing below,
(i) acknowledges that he has been given a period of at least twenty-one
(21) days to consider whether to agree to the terms contained herein,
(ii) acknowledges that he has been advised in writing to consult with an
attorney prior to executing this Affirmation, (iii) acknowledges that he
understands that this Agreement specifically releases and waives all rights and
claims Executive may have under the ADEA on or prior to the date on which
Executive signs this Affirmation, and for valuable consideration to which he
otherwise would not be entitled, and (iv) agrees to all of the terms of this
Affirmation and the Agreement and intends to be legally bound thereby.

Furthermore, Executive acknowledges that the promises and benefits provided for
in Section 3 of the Agreement will be delayed until the Agreement and this
Affirmation become effective, enforceable and irrevocable. This Affirmation will
become effective, enforceable and irrevocable on the eighth day after the date
on which it is executed by Executive. During the seven-day period following the
date on which Executive executes this Affirmation, Executive may revoke his
agreement to accept the terms of this Affirmation by indicating his revocation
in writing to the General Counsel of the Company. If Executive exercises his
right to revoke this Affirmation, Executive shall not be eligible to receive and
shall forfeit his right to receive any of the payments or benefits provided in
the Agreement, and to the extent such payments or benefits have already been
made, Executive agrees that he will immediately reimburse the Company for the
amounts of such promises and benefits.

Terms not defined in this Affirmation shall have the same meaning as defined in
the Agreement.

 

EXECUTIVE

 

Wade D. Miquelon Date:                                         

 

B-1